Exhibit 10.37(b)
Form for Gerard S. Carlozzi and John B. Henneman, III
PERFORMANCE STOCK AGREEMENT
     THIS PERFORMANCE STOCK AGREEMENT (the “Award Agreement”), dated as of [___]
(the “Award Date”), is made by and between Integra LifeSciences Holdings
Corporation, a Delaware corporation (the “Company”), and [___], an employee of
the Company (or one or more of its Related Corporations or Affiliates),
hereinafter referred to as the “Participant”:
     WHEREAS, the Company maintains the Integra LifeSciences Holdings
Corporation 2003 Equity Incentive Plan, as amended (the “Plan”) and wishes to
carry out the Plan, the terms of which are hereby incorporated by reference and
made part of this Award Agreement; and
     NOW, THEREFORE, in consideration of the various covenants herein contained,
and intending to be legally bound hereby, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
      Capitalized terms not otherwise defined below shall have the meaning set
forth in the Plan. The masculine pronoun shall include the feminine and neuter,
and the singular the plural, where the context so indicates.
     Section 1.1 Employment Agreement. “Employment Agreement” shall mean the
Participant’s employment agreement with the Company, dated December 19, 2005.
     Section 1.2 Performance Goals. “Performance Goals” shall mean the specific
goal or goals determined by the Committee, as specified in Exhibit B.
     Section 1.3 Performance Period. “Performance Period” shall mean the period
of time that the Performance Goals must be met, as specified in Exhibit B.
     Section 1.4 Performance Stock. “Performance Stock” shall mean [___] Shares
that will be issued to the Participant under this Award Agreement if the
Performance Goals or such other criteria described hereunder are met during the
Performance Period.
     Section 1.5 Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.
     Section 1.6 Secretary. “Secretary” shall mean the Secretary of the Company.
     Section 1.7 Termination of Service. “Termination of Service” shall mean the
time when the Participant ceases to provide services to the Company and its
Related Corporations and Affiliates as an employee or Associate for any reason
with or without cause, including, but not by way of limitation, a termination by
resignation, discharge, death, or Disability. A Termination

 



--------------------------------------------------------------------------------



 



of Service shall not include a termination where the Participant is
simultaneously reemployed by, or remains employed by, or continues to provide
services to, the Company and/or one or more of its Related Corporations and
Affiliates or a successor entity thereto.
ARTICLE II.
AWARD OF PERFORMANCE STOCK
     Section 2.1 Award of Performance Stock. As of the Award Date, the Company
issues to the Participant the right to receive after the end of the Performance
Period (or such earlier date as provided in Section 3.2 of this Award Agreement)
the Performance Stock if the Performance Goals and the other conditions set
forth in this Award Agreement are met. If the Performance Goals are satisfied,
the Company shall cause the Performance Stock to be issued in the name of the
Participant as described under Section 3.3 of this Award Agreement. As a further
condition to the Company’s obligations under this Award Agreement, the
Participant’s spouse, if any, shall execute and deliver to the Company the
Consent of Spouse attached hereto as Exhibit A.
     Section 2.2 Forfeiture; Anti-Assignment. The right to receive the
Performance Stock shall be subject to forfeiture as provided in Section 3.1 of
this Award Agreement, and the Participant shall have no right to sell, assign,
transfer, pledge, or otherwise encumber or dispose of the Participant’s right to
receive the Performance Stock.
     Section 2.3 Dividend Equivalents. Prior to the end of the Performance
Period, the Participant shall have the right to receive an amount equal to all
dividends or other distributions paid or made with respect to the Shares
underlying the Performance Stock as though the Performance Stock had been issued
as of the Award Date. Payment shall be made at the same time as the payment of
dividends on its Shares are made to the Company’s stockholders.
     Section 2.4 Voting Rights. Prior to the issuance of the Performance Stock,
the Participant shall have no voting rights with respect to any Shares
represented by the Performance Stock.
ARTICLE III.
RESTRICTIONS
     Section 3.1 Forfeiture. If the Performance Goals are not met by the end of
the Performance Period, the Participant shall forfeit the Performance Stock and
shall have no right to receive any Shares represented by the Performance Stock.
If the Participant has a Termination of Service for any reason other than
termination on account of a termination by the Company without Cause (as
determined under the Employment Agreement), Good Reason, death or Disability
prior to the end of the Performance Period, the Participant’s rights to receive
any Shares represented by the Performance Stock shall immediately terminate on
the date of such Termination of Service.
     Section 3.2 Acceleration of Issuance of Performance Stock. If the
Participant has a Termination of Service on account of a termination by the
Company without Cause, Good Reason, death or Disability prior to the end of the
Performance Period, the Shares represented by the Performance Stock shall be
issued to the Participant (or the Participant’s beneficiary, in the

 



--------------------------------------------------------------------------------



 



case of death) within sixty (60) days following the Participant’s Termination of
Service. If a Change in Control occurs prior to the end of the Performance
Period, the Shares represented by the Performance Stock shall be issued to the
Participant upon the Change in Control.
     Section 3.3 Issuance of Shares. Except as provided in Section 3.2 above
upon an acceleration event, after the end of the Performance Period, and subject
to a determination of the Committee that the applicable Performance Goals have
been met, the Shares represented by the Performance Stock for which the relevant
goals have been attained shall be issued to the Participant or his legal
representative on or after January 1, ___but prior to March 15, ___. As soon as
practicable thereafter or following an acceleration event described in
Section 3.2 of this Award Agreement, the Company shall issue certificates
evidencing the Shares represented by the Performance Stock and deliver such
certificates to the Participant or his legal representative, free from any
restrictions; provided, however, such Shares shall be subject to any such
restrictions and conditions as required pursuant to Section 4.5 of the Award
Agreement and those that the Company imposes on its employees in general with
respect to selling its Shares. Notwithstanding the foregoing, no such new
certificate shall be delivered to the Participant or his legal representative
unless and until the Participant or his legal representative shall have
satisfied the full amount of all federal, state and local withholding or other
employment taxes applicable to the taxable income of the Participant resulting
from the issuance of the Shares as provided in this Award Agreement.
ARTICLE IV.
MISCELLANEOUS
     Section 4.1 No Additional Rights. Nothing in this Award Agreement or in the
Plan shall confer upon any person any right to a position as an Associate or
continued employment by the Company or any of its Related Corporations or
Affiliates or affect in any way the right of any of the foregoing to terminate
the services of an individual at any time.
     Section 4.2 Tax Withholding. On the date that the Shares represented by the
Performance Stock become issuable, the Company shall notify the Participant of
the amount of tax which must be withheld by the Company under all applicable
federal, state and local tax laws. Subject to any applicable legal conditions or
restrictions, the Company shall withhold from the shares of Performance Stock a
number of whole Shares having a fair market value, determined as of the date the
Shares are issued, not in excess of the minimum of tax required to be withheld
by law.
     Section 4.3 Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Participant shall be addressed to
him at the address given beneath his signature hereto. By a notice given
pursuant to this Section 4.3, either party may hereafter designate a different
address for notices to be given to it or him. Any notice which is required to be
given to the Participant shall, if the Participant is then deceased, be given to
the Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4.3. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with

 



--------------------------------------------------------------------------------



 



postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
     Section 4.4 Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Award
Agreement.
     Section 4.5 Conformity to Securities Laws. This Award Agreement is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated by the
Securities and Exchange Commission thereunder, including without limitation
Rule 16b-3. Notwithstanding anything herein to the contrary, this Award
Agreement shall be administered, and the Performance Stock shall be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, this Award Agreement and the Performance
Stock issued hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
     Section 4.6 Amendment. This Award Agreement may be amended only by a
writing executed by the parties hereto which specifically states that it is
amending this Award Agreement.
     Section 4.7 Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     Section 4.8 Section 409A. This Agreement is intended to comply with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the ‘Code’), and specifically, with the short-term deferral exemption of
section 409A. Notwithstanding any provision in the Agreement to the contrary, if
a payment is deemed as deferred compensation subject to the requirements of
section 409A of the Code, such payment may only be made under the Agreement upon
an event and in a manner permitted by section 409A of the Code. If a payment is
not made by the designated payment date under the Agreement, the payment shall
be made by December 31 of the calendar year in which the designated date occurs.
All payments to be made upon a Termination of Employment under this Agreement
may only be made upon a ‘separation from service’ under section 409A of the
Code. In no event may the Participant, directly or indirectly, designate the
calendar year of payment.
*     *     *     *     *
     IN WITNESS HEREOF, this Award Agreement has been executed and delivered by
the parties hereto.

          THE PARTICIPANT   INTEGRA LIFESCIENCES     HOLDINGS CORPORATION
 
       
  
  By:     
 
       
Name
      Stuart M. Essig
 
      President and Chief Executive Officer
 
       
 
Address
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT OF SPOUSE
     I, ___, spouse of ___, have read and approve the foregoing Award Agreement.
In consideration of granting of the right to my spouse to receive shares of
Integra LifeSciences Holdings Corporation as set forth in the Award Agreement if
the Performance Goals are met, I hereby appoint my spouse as my attorney-in-fact
in respect to the exercise of any rights under the Award Agreement and agree to
be bound by the provisions of the Award Agreement insofar as I may have any
rights in said Award Agreement or any shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Award Agreement.
Dated:                               ,      

         
 
  Name:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PERFORMANCE GOALS AND PERFORMANCE PERIOD
     The Performance Period shall be the three-year period beginning January 1,
[___] and ending December 31, [SECOND YEAR AFTER YEAR INSERTED ABOVE].
     The Performance Goal is that consolidated Company sales in any calendar
year during the Performance Period shall be greater than consolidated sales in
calendar year [YEAR PRIOR TO THREE YEAR PERIOD].

 